


110 HR 2645 IH: Judicial Initiative Mental Health and Substance Abuse

U.S. House of Representatives
2007-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		 I
		110th CONGRESS
		1st Session
		H. R. 2645
		IN THE HOUSE OF REPRESENTATIVES
		
			June 11, 2007
			Mr. Jefferson
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To amend the Juvenile Justice and Delinquency Prevention
		  Act of 1974 to improve mental health and substance abuse treatment by providing
		  grants for justice system personnel training, treatment pograms, and diversion
		  programs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Judicial Initiative Mental Health and Substance Abuse
			 Treatment Improvement Act of 2007.
		2.Training of
			 justice system personnel to improve mental health and substance abuse
			 treatment
			(a)In
			 generalTitle II of the
			 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et
			 seq.) is amended by adding at the end the following:
				
					GAccess to mental
				health and substance abuse treatment 
						300A.Grants for
				training of justice system personnel
							(a)In
				generalThe Administrator shall make grants to State and local
				juvenile justice agencies in collaboration with State and local mental health
				agencies, for purposes of training the officers and employees of the State
				juvenile justice system (including employees of facilities that are contracted
				for operation by State and local juvenile authorities) regarding appropriate
				access to mental health and substance abuse treatment programs and services in
				the State for juveniles who come into contact with the State juvenile justice
				system who have mental health or substance abuse problems.
							(b)Use of
				fundsA State or local juvenile justice agency that receives a
				grant under this section may use the grant for purposes of—
								(1)providing
				cross-training, jointly with the public mental health system, for State
				juvenile court judges, public defenders, and mental health and substance abuse
				agency representatives with respect to the appropriate use of effective,
				community-based alternatives to juvenile justice or mental health system
				institutional placements; or
								(2)providing training
				for State juvenile probation officers and community mental health and substance
				abuse program representatives on appropriate linkages between probation
				programs and mental health community programs, specifically focusing on the
				identification of mental disorders and substance abuse addiction in juveniles
				on probation, effective treatment interventions for those disorders, and making
				appropriate contact with mental health and substance abuse case managers and
				programs in the community, in order to ensure that juveniles on probation
				receive appropriate access to mental health and substance abuse treatment
				programs and services.
								(c)Priority
								(1)In
				generalIn awarding grants under subsection (a), with respect to
				a year, the Administrator shall give priority to the following agencies
				described in such subsection:
									(A)Such an agency
				that is located in a rural or urban area identified by the Attorney General as
				having a high incidence of substance abuse among juveniles during the previous
				year.
									(B)A State juvenile
				justice agency, at least 50 percent of the population of which consisted during
				the previous year of underrepresented minority individuals.
									(C)A State juvenile
				justice agency identified by the Attorney General as having a high level of
				recidivism during the previous year.
									(2)Underrepresented
				minority individual definedFor purposes of paragraph (1)(B), the
				term underrepresented minority individual means an individual who
				is a member of a racial or ethnic minority group, as defined by the United
				States
				census.
								.
			(b)Authorization of
			 appropriationsSection 299 of such title (42 U.S.C. 5671) is
			 amended—
				(1)in subsection
			 (a)—
					(A)in the heading by
			 striking parts C and
			 E and inserting parts C, E, and G;
			 and
					(B)in paragraph (2),
			 by striking parts C and E and inserting parts C, E, and
			 G; and
					(2)by
			 adding at the end the following new subsection:
					
						(e)Authorization of
				appropriations for part G
							(1)There are authorized to be appropriated
				$90,000,000 from the Violent Crime Reduction Trust Fund for each of the fiscal
				years 2008 through 2012 to carry out section
				300A.
							.
				3.Block grant
			 funding for treatment and diversion programs
			(a)In
			 generalPart G of title II of
			 the Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5611 et
			 seq.), as added by section 2(a), is amended by adding at the end the
			 following:
				
					300B.Grants for
				State partnerships
						(a)In
				generalThe Attorney General, in consultation with the Secretary
				of Health and Human Services, shall make grants to partnerships between State
				and local juvenile justice agencies and State and local mental health
				authorities (or appropriate children service agencies identified by the
				Attorney General) in accordance with this section.
						(b)Use of
				fundsA partnership described in subsection (a) that receives a
				grant under this section shall use such grant for the establishment and
				implementation of an eligible program under subsection (c) for juveniles who
				are confined (or have been confined) to juvenile correctional facilities,
				including facilities contracted for operation by State or local juvenile
				authorities, and who have mental health or substance abuse problems.
						(c)Eligible
				programsFor purposes of subsection (b), an eligible program
				under this subsection is either of the following:
							(1)DiversionA
				program that provides appropriate diversion of juveniles described in
				subsection (b) from incarceration—
								(A)at the time such
				juveniles are in imminent risk of being taken into custody;
								(B)at the time such
				juveniles are initially taken into custody;
								(C)after such
				juveniles are charged with an offense or act of juvenile delinquency;
								(D)after such
				juveniles are adjudicated delinquent but prior to case disposition; and
								(E)after such
				juveniles are released from a juvenile facility, for the purposes of attending
				aftercare programs.
								(2)Mental health
				and substance abuse treatmentA program that complies with at
				least one of the following requirements:
								(A)Screening,
				assessment, and planningThe program has a screening, assessment,
				and planning component that complies with the following:
									(i)Initial
				assessmentInitial mental health screening shall be completed for
				each juvenile offender immediately upon entering a juvenile correctional
				facility participating in the program. Such screening shall be conducted by
				qualified health and mental health professionals or by staff of the facility
				who have been trained by appropriately qualified health professionals, mental
				health professionals, and substance abuse professionals. In the case of a
				screening by staff of the facility, the screening results shall be reviewed by
				appropriately qualified health professionals, mental health professionals, and
				substance abuse professionals not later than 24 hours after the
				screening.
									(ii)Comprehensive
				assessment and treatment planEach juvenile offender entering a
				juvenile correctional facility participating in the program shall have a
				comprehensive assessment conducted and an individualized treatment plan written
				and implemented not later than two weeks after the date of such entrance. In
				the case of juvenile offenders incarcerated in secure facilities, such
				assessment shall be conducted not later than one week after the date of
				entrance into such facility. Such assessments shall be completed by
				appropriately qualified health professionals, mental health professionals, and
				substance abuse professionals.
									(iii)Acute mental
				illnessA juvenile offender who at any time during the
				confinement of the juvenile offender in a juvenile correctional facility
				participating in the program suffers from an acute mental disorder, who is
				suicidal, or who is in need of detoxification shall be placed in or immediately
				transferred to an appropriate medical or mental health facility. In the case
				that a juvenile offender is placed in or immediately transferred to a medical
				or mental health facility pursuant to this clause, such juvenile offender shall
				be released from such medical or mental health facility and admitted to a
				secure correctional facility only with written medical clearance from the
				medical or mental health facility.
									(iv)Discharge
				planEach juvenile offender confined to a juvenile correctional
				facility participating in the program shall have a discharge plan prepared on
				the date on which the juvenile enters the facility in order to integrate the
				juvenile back into the family or the community of such juvenile offender. Such
				plan shall be updated in consultation with the family or guardian of such
				juvenile offender before the juvenile offender is released from the facility. A
				discharge plan shall provide for aftercare services for the juvenile
				offender.
									(B)TreatmentThe
				program has a treatment component that complies with the following:
									(i)In
				generalIf the need for treatment for a mental disorder,
				emotional disorder, or substance abuse is indicated by the assessment of a
				juvenile offender, the juvenile offender shall be referred to or treated by an
				appropriately qualified health professional. A juvenile offender who,
				immediately prior to the date of entering a juvenile correctional facility
				participating in the program, was receiving treatment for a mental disorder,
				emotional disorder, or substance abuse shall have treatment continued at such
				facility.
									(ii)PeriodA
				juvenile offender described in clause (i) who receives treatment at the
				juvenile correctional facility involved shall continue to receive treatment at
				the facility until the date on which it is determined through mental health
				assessments that the juvenile offender is no longer in need of such treatment.
				Treatment plans shall be reevaluated at least once every 30 days.
									(iii)MedicationAny
				juvenile offender receiving psychotropic medications while in a juvenile
				correctional facility shall be under the care of a licensed psychiatrist.
				Psychotropic medications shall be monitored regularly by trained staff for
				their efficacy and side effects.
									(iv)Specialized
				treatmentDuring the period in which a juvenile offender is
				confined to a juvenile correctional facility, specialized treatment and
				services for a mental disorder, emotional disorder, or substance abuse shall be
				continually available to the juvenile offender if the juvenile offender—
										(I)has a history of
				mental health problems or treatment;
										(II)has a documented
				history of sexual abuse or offenses, as victim or as perpetrator;
										(III)has substance
				abuse problems, health problems, learning disabilities, or histories of family
				abuse or violence; or
										(IV)has developmental
				disabilities.
										(C)Medical and
				mental health emergenciesWith respect to each juvenile
				correctional facility participating in the program—
									(i)the correctional
				facility has written policies and procedures on suicide prevention;
									(ii)all staff of the
				correctional facility who are involved in the treatment of juvenile offenders
				are trained and certified annually in suicide prevention;
									(iii)the correctional
				facility has a written arrangement with a hospital or other facility for
				providing emergency medical and mental health care to juveniles confined to the
				correctional facility; and
									(iv)physical and
				mental health services are available at the correctional facility 24 hours per
				day, 7 days per week to juvenile offenders who are confined to such
				facility.
									(D)Classification
				of juvenilesEach juvenile correctional facility participating in
				the program shall have a policy under which—
									(i)the correctional
				facility classifies and houses juvenile offenders in living units according to
				a plan that takes into consideration the age, gender, any special medical or
				mental health condition, size, and vulnerability to victimization of, and type
				of offense committed by each juvenile offender;
									(ii)younger, smaller,
				weaker, and more vulnerable juvenile offenders (as determined by mental health
				professionals) are not placed in housing units with older, more aggressive
				juvenile offenders; and
									(iii)juvenile
				offenders who are under 13 years of age or who have serious medical conditions
				or mental illnesses are not placed in paramilitary boot camps.
									(E)Confidentiality
				of recordsEach juvenile correctional facility participating in
				the program shall treat mental health and substance abuse treatment records of
				juvenile offenders as confidential and take measures, in consultation with the
				State involved, to ensure that such records, to the greatest extent possible,
				are not required to be included with any records that such State would
				otherwise require to be routinely released to other correctional authorities
				and school officials.
								(F)Mandatory
				reportingEach State juvenile correctional facility participating
				in the program shall—
									(i)keep information
				on the incidence and types of mental health and substance abuse disorders
				demonstrated by juvenile offenders in the correctional facilities, the range
				and scope of mental health and substance abuse services provided by the
				correctional facilities to such juvenile offenders, and barriers to the
				provision of such services; and
									(ii)submit an
				analysis of this information annually to the Attorney General in such form,
				manner, and time as specified by the Attorney General.
									(G)Staff ratios for
				correctional facilitiesEach secure correctional facility
				participating in the program shall—
									(i)have a ratio of at
				least one mental health counselor (who is professionally trained and certified
				or licensed by the State involved) for every 50 juvenile offenders;
									(ii)have a ratio of at
				least one clinical psychologist for every 100 juvenile offenders; and
									(iii)have a ratio of
				at least one psychiatrist (who is licensed by the State involved) for every 100
				juveniles offenders receiving or in need of psychiatric care.
									(H)Use of
				force
									(i)Written
				guidelinesIn accordance with this subparagraph, each juvenile
				correctional facility participating in the program shall have a written
				behavioral management system based on incentives and rewards to reduce
				misconduct by the juvenile offenders and the use of restraints and seclusion by
				staff.
									(ii)Limitations on
				restraintUnder the behavioral management system under clause
				(i), control techniques such as restraint, seclusion, chemical sprays, and room
				confinement shall be used only in response to extreme threats to life or
				safety. Use of such techniques shall be approved by the facility superintendent
				or chief medical officer and documented in the file of the juvenile offender
				involved along with a justification for such use and for the failure to use
				less restrictive alternatives.
									(iii)Limitation on
				isolationUnder the
				behavioral management system under clause (i), isolation and seclusion of the
				juvenile offender involved shall be used only for immediate and short-term
				security or safety reasons and in accordance with this clause. No juvenile
				offender shall be placed in isolation without approval of the facility
				superintendent or chief medical officer or their official staff designee. In
				the case of a juvenile offender placed in isolation or seclusion, such case
				shall be documented in the file of the juvenile offender along with a
				justification for such placement. A juvenile offender may be in isolation only
				for the amount of time necessary to achieve security and safety of the juvenile
				offender and staff of the juvenile correctional facility involved. Such staff
				shall monitor each juvenile in isolation at least once every 15 minutes and
				conduct a professional review of the need for isolation at least once every 4
				hours. Any juvenile held in seclusion for at least 24 hours shall be examined
				by a physician or licensed psychologist.
									(I)Treatment of
				IDEA and Rehabilitation ActEach juvenile correctional facility
				participating in the program shall abide by all mandatory requirements and time
				lines set forth under the Individuals with Disabilities Education Act and
				section 504 of the Rehabilitation Act of 1973.
								(d)Advocacy
				assistanceThe Secretary of Health and Human Services shall make
				grants to the systems established under part C of the Developmental
				Disabilities Assistance and Bill of Rights Act (42 U.S.C. 6041 et seq.) to
				monitor the mental health and special education services described in
				subparagraphs (A), (B), (C), (H), and (I) of subsection (b)(2) that are
				provided by partnerships that receive a grant under subsection (a) to juvenile
				offenders, and to advocate on behalf of such juvenile offenders to assure that
				such services are properly provided.
						(e)PreferenceIn
				awarding grants under this section, the Attorney General, in consultation with
				the Secretary of Health and Human Services, shall give preference to
				partnerships described in subsection (a) that propose to use the grant funds
				for programs that meet more than one of the requirements under subsection
				(c)(2).
						300C.Administrative
				provisions
						(a)ApplicationTo
				be eligible to receive a grant under section 300A or 300B, an entity described
				in section 300A(a) or 300B(a), respectively, shall submit an application at
				such time, in such manner, and containing such information as the Attorney
				General, in consultation with the Secretary of Health and Human Services, may
				prescribe.
						(b)Contents of
				applicationIn accordance with guidelines established by the
				Attorney General, in consultation with the Secretary of Health and Human
				Services, each application submitted under subsection (a) shall, with respect
				to a program or activity for which funding through the grant involved is
				sought—
							(1)provide that such
				program or activity shall be administered by or under the supervision of the
				applicant;
							(2)provide for the
				proper and efficient administration of such program or activity;
							(3)provide for
				regular evaluation of such program or activity;
							(4)provide an
				assurance that the proposed program or activity will supplement, not supplant,
				similar programs and activities already available in the community involved;
				and
							(5)provide for such
				fiscal control and fund accounting procedures as may be necessary to ensure
				prudent use, proper disbursement, and accurate accounting of funds received
				under this part for such program or activity.
							(c)Duration of
				grantsSubject to subsection
				(d), the period during which payments are made to an applicant from a grant
				under section 300A or 300B may not exceed two years. The provision of such
				payments are subject to the availability of appropriations for the fiscal year
				involved to make the payments.
						(d)RenewalAn
				entity that receives a grant under section 300A or 300B may extend the duration
				of the grant in accordance with a method, form, and time and qualifications
				specified by the Attorney
				General.
						.
			(b)Authorization of
			 appropriationsSection 299(e)
			 of such title (42 U.S.C. 5671), as added by section 2(b), is further amended by
			 adding at the end the following new paragraph:
				
					(2)(A)There are authorized to
				be appropriated $700,000,000 from the Violent Crime Reduction Trust Fund for
				each of the fiscal years 2008 through 2012 to carry out section 300B.
						(B)Of such sums that are appropriated for
				a fiscal year to carry out section 300B—
							(i)45 percent shall be used for
				diversion programs under subsection (b)(1) of such section; and
							(ii)55 percent shall be used for
				treatment programs under subsection (b)(2) of such section, of which not less
				than 3 percent shall be used for the purposes set forth in subsection (c) of
				such
				section.
							.
			4.Federal
			 coordinating council on the criminalization of juveniles with mental
			 disorders
			(a)EstablishmentThere is established an interdepartmental
			 council to be known as the Federal Coordinating Council on Criminalization of
			 Juveniles (in this section referred to as the Council) to study
			 and coordinate the criminal and juvenile justice and mental health and
			 substance abuse activities of the Federal Government and report to Congress on
			 proposed new legislation to improve the treatment of mentally ill juveniles who
			 are confined in (or have been confined in) a juvenile correctional
			 facility.
			(b)MembershipThe
			 Council shall be composed of 13 members, including representatives from—
				(1)the appropriate
			 Federal agencies, as determined by the President, including, at a
			 minimum—
					(A)the Department of
			 Health and Human Services;
					(B)the Office for
			 Juvenile Justice and Delinquency Prevention;
					(C)the National
			 Institute of Mental Health;
					(D)the Social
			 Security Administration;
					(E)the Department of
			 Education; and
					(F)the Substance Abuse
			 and Mental Health Services Administration; and
					(2)children’s mental
			 health advocacy groups, as identified by the Secretary of Health and Human
			 Services.
				(c)ChairpersonThe council shall elect a chairperson of
			 the council.
			(d)DutiesThe
			 Council shall—
				(1)review Federal
			 policies that hinder or facilitate coordination at the State and local level
			 between the mental health and substance abuse systems and the juvenile justice
			 and corrections system;
				(2)study the
			 possibilities for improving collaboration at the Federal, State, and local
			 level among such systems; and
				(3)make
			 recommendations to Congress on any appropriate initiatives to improve such
			 coordination and collaboration, which would require legislative action.
				(e)ReportsThe
			 Council shall submit to Congress the following:
				(1)Interim
			 reportNot later than the date that is 18 months after the
			 Council is established, an interim report on the extent of coordination and
			 collaboration in existence as of such date at the Federal, State, and local
			 levels among the systems described in subsection (d)(1).
				(2)Final
			 reportNot later than the date that is two years after the
			 Council is established, a final report that includes recommendations for
			 initiatives to improve such coordination and collaboration.
				(f)TerminationThe
			 Council shall terminate two years after the date on which the Council is
			 established.
			5.Mental health
			 screening and treatment for prisoners
			(a)In
			 generalSection 20105(b) of
			 the Violent Crime Control and Law Enforcement Act of 1994 is amended—
				(1)by redesignating
			 paragraphs (1), (2), and (3) as subparagraphs (A), (B), and (C),
			 respectively;
				(2)by inserting
			 (1)
			 In general before Funds
			 provided under section 20103; and
				(3)by adding at the
			 end the following new paragraph:
					
						(2)Additional eligibility requirement
				and uses
							(A)Eligibility for
				grantTo be eligible to receive a grant under section 20103 or
				20104, a State shall, not later than January 1, 2008, demonstrate to the
				satisfaction of the Attorney General that the State has (or intends and has
				taken steps to implement) a program of mental health screening and treatment
				for appropriate categories of juvenile offenders and other offenders during
				periods of incarceration and juvenile and criminal justice supervision, that is
				consistent with guidelines issued by the Attorney General.
							(B)Additional uses of
				fundsNotwithstanding any other provision of this subtitle,
				amounts made available to a State under section 20103 or 20104, may be—
								(i)applied to the costs of programs
				described in subparagraph (A), consistent with guidelines issued by the
				Attorney General; or
								(ii)used by the State to pay the costs
				of providing to the Attorney General a baseline study (consistent with
				guidelines issued by the Attorney General) on the mental health problems of
				juvenile offenders and prisoners in the
				State.
								.
				(b)Conforming
			 amendments
				(1)Section 20103(a)
			 of such Act is amended by striking To be eligible and inserting
			 Subject to section 20105(b)(2)(A), to be eligible.
				(2)Section 20104(a)
			 of such Act is amended by striking To be eligible and inserting
			 Subject to section 20105(b)(2)(A), to be eligible.
				
